Allow me, 
Mr. President, at the outset, to express to you my sincere congratulations on 
your election to the presidency of the forty-seventh session of the General 
Assembly and to salute your friendly country, Bulgaria. In wishing you 
success in conducting the proceedings of this session, it gives me pleasure to 
assure you of our readiness to cooperate closely with you in furthering the 
Organization's objectives and upholding its principles at a time of rapid 
change in the world order marked by an increasingly important role for the 
United Nations in addressing world problems is gaining new momentum. 
I also seize the opportunity to extend our thanks and appreciation to 
your predecessor, Ambassador Samir Shihabi, the Permanent Representative of 
the sisterly Kingdom of Saudi Arabia for the able and judicious manner in 
which he guided our work as president of the forty-sixth session of the 
General Assembly. 
It is also my pleasure to voice our appreciation of the efforts of 
His Excellency Dr. Boutros Boutros-Ghali, Secretary-General of the United 
Nations during the short period since he took office, both in restructuring 
the Organization and in strengthening its role in the maintenance of world 
peace and security. 
It is gratifying indeed to witness the emergence, this year, of a large 
number of independent States and their accession to membership of the United 
Nations. The emergence of those thirteen States, is telling proof of the 
strength of their people's nationalist sentiments and aspirations, which have 
surged with the end of the cold war. My country's delegation has the pleasure 
to welcome the new Member States. We are convinced that they will contribute 
constructively to the enhancement of the United Nations role and the 
furtherance of its goals and objectives. 
This session is convened at a time the likes of which the world 
Organization has rarely witnessed throughout its history. The winds of change 
have swept away the very foundations of an international system which, for 
nearly half a century, was based on the foundation of the cold war's 
precarious balance of power. The ideological barrier between East and West 
has been brought down and, with it, the strategies of nuclear deterrence upon 
which the leaders of the bipolar world political order depended throughout the 
post-Second World War era. 
Our world today is in a state of flux. It is emerging from a past that 
is now collapsing under our eyes and is moving towards a future that has not 
taken shape yet. Intimations of that future are being brought home to us on 
the crests of mighty waves and the winds of heavy storms that have brought 
down the Berlin wall, caused the collapse of the Eastern bloc and the 

dismantling of the Soviet Union side by side with the many developments and 
conflicts we now witness on the international arena. 
Although the features of the new world order broke forth sharply in waves 
of violent and profound transformations, the winds of change have not been 
able to uproot the problems of the cold war. For in the wake of the fall of 
certain States, there was the eruption of severe national and ethnic disputes 
on which the lid had been kept by the bipolar balance of power. Scrutiny of 
the changes witnessed by the world today clearly reveals that the threads of 
past and present are interwoven even though developments are taking place so 
fast towards the creation of a delicate and precarious balance between the 
status quo and change as the new world order unfolds. 
The gap between the realities of the present and forecasts of the future 
is engulfed in ambiguity and uncertainty at this historic juncture which we 
watch with apprehension and with hope and expectation, for it is our 
aspiration that man will finally achieve on this planet what he failed to 
achieve during the cold-war-era. It behooves us to watch out for developments 
and be prepared for them in a manner conducive to the creation of a climate in 
which the rights of States, both small and large, are safeguarded, their 
security strengthened and a role ensured for each and every one of them in 
determining the future course of humanity. Therefore, we should all endeavour 
to come to grips with the world in this new stage and identify the role each 
of us should play in the formulation of that world's features and the laying 
of its foundations. Without such a collective partnership on the part of all 
members of the international community, the world will continue to lack 
equilibrium and stability and remain vulnerable to upheavals and setbacks that 
could undermine the very foundations of the future. 

In the context of those international changes, the United Nations has 
been able to regain some of its vitality and effectiveness in the 
international arena over the past few years. It has exerted commendable 
efforts to end the Iraq/Iran war, bring about the liberation of Kuwait, solve 
the problem of Afghanistan and bring about the independence of Namibia. Its 
efforts continue in connection with the questions of Western Sahara, Cyprus, 
Cambodia, El Salvador, South Africa, Bosnia and Herzegovina and Somalia. 
The future role of the United Nations should be one that rises to the 
level of contemporary international challenges so that the Organization may be 
able to influence the course of international politics and deal with 
transformations that involve interaction of regional and international factors 
and controversies. Consequently, it is our view that the role of the United 
Nations should evolve to embrace the following three major tasks: 
First, the creation of an advanced mechanism that would enable the United 
Nations to carry out the tasks of achieving international peace and security 
in a manner that would be compatible with transformations in the international 
arena; 
Secondly, the creation of a modus operandi for cooperation between the 
United Nations and regional organizations in the maintenance of international 
peace and security, the peaceful settlement of international disputes and 
respect for States' sovereignty and territorial integrity; 
Thirdly, adequate development of the role of the United Nations in 
dealing with world problems that constitute a common concern for the 
international community as a whole and are sources of anxiety to people 
throughout the world, such as the problems of development, the environment, 
refugees, famine, poverty and a host of other international questions. 

The question of world peace and security with its economic and social 
roots has given rise to a new multifaceted vision of international security. 
Undoubtedly, the overlapping and intertwining of such issues require serious 
action on our part to coordinate policies and develop programmes for United 
Nations organs so that they may be able to meet changing world needs. 
In response to the recommendation by the Security Council in its meeting 
at the level of Heads of State and Government, held on 31 January 1992, the 
Secretary-General of the United Nations presented his report "An Agenda for 
Peace". It contains important recommendations and ideas that aim at 
developing the international Organization's political performance through 
preventive diplomacy, peacemaking and peace-keeping. The concept of 
preventive diplomacy is a new strategy based on good forecasting and early 
intervention by the United Nations to prevent the eruption of conflicts and to 
prevent the escalation to the level of hostilities of existing conflicts. 
In this context, we should like to commend the role played by United 
Nations peace-keeping operations, a role that has proved to be effective in 
containing conflicts, defusing tensions and maintaining peace in various 
regions of the world. Since 1987, 13 peace-keeping operations have been 
undertaken. It is incumbent upon the international community, especially now, 
to bolster and enhance the United Nations financial and operational capability 
in this field so that it may be able to maintain its leadership in 
peace-keeping, bearing in mind that the cooperation of States Members of the 
United Nations is the key factor that would enable those forces to achieve 
their objectives and the only guarantee that they will be able to do so. 

Peacemaking, peace-keeping, and preventive diplomacy are undoubtedly 
interrelated and mutually complementary. We believe that the concept of 
post-conflict peace-building introduced by the Secretary-General, together 
with the preceding concepts, form an important stanchion of the Organization's 
future role in the area of promoting peaceful solutions and preventing the 
recurrence of conflicts. In this context, the United Nations can cooperate 
with and benefit from the potential and abilities of regional organizations 
and arrangements in the peaceful resolution of disputes among Member States, 
bearing in mind that most of the disputes that threaten international peace 
and security are of a regional nature. 
The role of regional organizations in peace-keeping is consonant with the 
objectives of the United Nations Charter. It is also called for by current 
international developments. And yet, for four decades now, the United Nations 
has not been able to benefit from the capabilities of regional organizations 
because of the cold war. That cooperation is of singular importance. Its 
importance is highlighted now by the aggravation of discord in parts of 
Eastern Europe and other parts of the world under the influence of ethnic 
sentiments, territorial claims and border disputes. It is in this area that 
the United Nations, in cooperation with the appropriate regional 
organizations, could use the tool of preventive diplomacy to prevent the 
eruption of tragic ethnic conflicts, futile border hostilities, the occupation 
by force of other peoples' territories, or the changing of existing boundaries. 
In concert with the principles and objectives which we seek to 
consolidate within the framework of the United Nations, our responsibility 
lies in maintaining the momentum generated by the new international climate of 
respect for international legality with a view to achieving stability in 

sensitive regional situations, foremost among which is that in the Gulf area. 
In this respect, the State of Bahrain reiterates its demand that United 
Nations resolutions relating to the situation between Iraq and Kuwait be 
complied with. 
The State of Bahrain has been following with deep concern the recent 
unfortunate developments in the Gulf area as a result of the actions by the 
Islamic Republic of Iran on the island of Abu Mousa. While we emphasize the 
sovereignty and territorial rights of the United Arab Emirates, our adherence 
to the good-neighbourliness principle and our desire to avoid any further 
tensions in the area, we call upon the Islamic Republic of Iran to abide by 
the memorandum of understanding it has signed with the United Arab Emirates. 
For the past several years, international relations have undergone 
enormous transformations in the political and economic fields that herald a 
pattern of new economic cooperation among countries. There are expectations 
that with the end of confrontation between the two super-Powers, the world 
will enter an era of fruitful cooperation between States. Yet an escalation 
of the confrontation in the economic arena, a widening of the gap between the 
North and South, and the prevalence of extreme poverty in a number of 
developing countries continue to endanger world security and stability. 
Peace and development are the most important foundations of our 
civilization at present. It is therefore incumbent upon the United Nations, 
which has had about half a century of experience in international 
organization, to undertake side by side with the task of peace-keeping, the 
task of promoting development in the developing countries. The United Nations 
is qualified to be the forum for the elaboration of international development 
strategies and the provision of appropriate political impetus for a number of 

such interrelated economic issues as the problems of debt, the transfer of 
technology, trade, finance, commodities, and the environment. It is thus 
essential to reactivate the role of the United Nations in the field of 
economic development for the peoples of the world. Although the United 
Nations designated the 1970s and the 1980s as the second and third Decades for 
development, it has failed to achieve the objectives thereof due to lack of 
funds to finance the plan. 
If rich industrial countries are to fulfil their global responsibilities, 
they ought to respond to the needs of developing countries in terms of 
development assistance so that the cold war between the East and West may not 
be replaced by another cold war between the North and South or, as the 
Secretary-General put it, so as not to erect an iron curtain between the North 
and South similar to the one that used to exist between the East and West. 
In the light of this situation, the State of Bahrain, as a member of the 
Economic and Social Council, a major organ of the United Nations, believes 
that the Council's role should be reinvigorated if it is to fulfil its mandate 
as provided for in Article 65 of the Charter, and if it is to furnish the 
Security Council with comprehensive reports on the economic situations in the 
world's different countries. It is clear that if such situations were left to 
fester and deteriorate, they may indirectly threaten international peace and 
security. 
A number of important international conferences have been held this year, 
most significant of which ¬ªere the Eighth United Nations Conference on Trade 
and Development held in Colombia, and the United Nations Conference on 
Environment and Development which was held in Rio de Janeiro in Brazil and 
which culminated in the issuance of the Rio Declaration, Agenda 21, and other 

international agreements relating to environment and development. The Rio 
Declaration, with its 27 principles, recognizes the integral interrelated 
character of the Earth and links sustainable development to environmental 
protection. Agenda 21 reflects a global consensus on cooperation in the areas 
of environment and development and aims at addressing urgent problems in that 
respect and at equipping the world with the means to rise to the challenges of 
the next century. 
The fact that these two Conference were held in relatively quick 
succession demonstrates the enormous capability of the United Nations to 
conduct political dialogue in the areas of development and international 
economic cooperation. In order for the United Nations role to be strengthened 
in that respect. Member States should provide the Organization with the 
wherewithal to enable it fully to perform its mandated tasks. For 
wherewithal, read: the political will. 
In the midst of international transformations, many peoples look forward 
to a secure future for themselves and for their future generations. I must 
voice here the hope of my delegation that peace may prevail in the Middle 
East. We welcome the signs that may lead to a just settlement of the question 
of Palestine in particular and of the Middle East conflict in general. The 
rounds of talks, which started in Madrid late in October 1991, have vividly 
demonstrated the earnest nature of Arab positions and the commitment of Arab 
negotiators to achieving a comprehensive and just peace in the Middle East on 
the basis of the land-for-peace formula in accordance with Security Council 
resolutions 242 (1967) and 338 (1973) and other relevant United Nations 
resolutions. 

It is imperative to intensify international efforts to induce Israel to 
forswear its policies of expansion and settlement-building in the occupied 
Arab territories, to recognize the inalienable rights of the Palestinian 
people, to withdraw from the Syrian Golan Heights, to withdraw from southern 
Lebanon in accordance with Security Council resolution 425 (1978), and to 
respond to all constructive disarmament proposals which, if implemented, could 
bring about parity in military capabilities qualitatively and quantitatively 
and ensure security through equal commitments applicable to all Middle East 
States, including Israel. 
In this connection, I would like to reiterate our support for freeing the 
Middle East region from all weapons of mass destruction, and reaffirm our 
readiness to deal with the proposed convention on the prohibition of chemical 
weapons, to the extent that other States in the region are willing to respond 
to international demands by acceding to that convention, to the Treaty on the 
Non-Proliferation of Nuclear Weapons and to the international system of 
safeguards and inspections on the basis of equity and equality, in the 
interests of the security of all States of the region without discrimination. 
The human tragedy that has befallen the Somali people, and the 
degradation of their human dignity, call for immediate mobilization of the 
concerted efforts of the international community to put an end to that 
tragedy. Medical assistance and food supplies should be provided urgently to 
save the Somali people from their painful plight. We welcome the United 
Nations efforts in Somalia, and are of the opinion that an appropriate 
political mechanism should be created to put an end to the bloodshed, to 
effect national reconciliation, to eliminate the causes of strife between the 
warring factions and to help achieve security and stability in Somalia. 

We also wish to express our deep concern over the tragic situation in 
Bosnia and Herzegovina, whose people are the targets of mass annihilation and 
human-rights violations. At a time when the world looks forward to the 
emergence of a new world order in which peace and security would prevail, we 
believe the United Nations is duty-bound to act resolutely to put an end to 
this tragic situation and to preserve the integrity of the Republic of Bosnia 
and Herzegovina, a State Member of the United Nations. 
South Africa, which is going through a delicate phase of its history, 
requires special attention on the part of the international community. 
Despite the positive reforms initiated last year by the Pretoria Government 
with a view to drawing up a new constitution for South Africa, it is urgent 
that apartheid be completely eradicated by means of constitutional reforms 
guaranteeing the participation of the majority of the people of South Africa 
in building a non-racial State. In that connection, we support United Nations 
efforts to put an end to violence and to help create favourable conditions for 
negotiations on transforming South Africa into a non-racial, unitary State. 
The Cyprus problem has eluded solution for a long time. However, there 
have been signs recently that may lead to a solution. We welcome the new 
positive movements as well as the Secretary-General's efforts in that 
direction. 
The peoples of the world look forward with full confidence to a new world 
in which security and prosperity prevail. Yet, despite our hopes for the 
future, threats to the human race and the environment abound. Unless we all 
work to overcome those threats and to address their causes, we will be opening 
a Pandora's box, releasing all its evils while leaving hope locked inside. 

The success of the United Nations in dealing with the new challenges will 
depend on its ability to build confidence among nations and, with the help of 
a broad creative vision, to mobilize efforts, resources and knowledge with a 
view to bringing them to bear on the transformation of world society into a 
society in which real security, peace, tranquility and equality may prevail. 
If we may liken the desired world order to a ship, then peace, security 
and economic development are the canvas of which its sails are made; 
international legality is its pennant; and only through stability can it sail 
to safety. It behoves us to work together in weaving the yarn to make the 
canvas of the sails, and to steer our ship toward a secure future for all our 
peoples. 
